Citation Nr: 0425859	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  03-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1964 to 
February 1968.  Medical records reflect that he also had 
Naval Reserve duty in the 1970's.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VARO in Phoenix, Arizona, that denied service connection for 
multiple sclerosis.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

The July 2003 statement of the case and a July 2003 
communication to the veteran provided him with the laws and 
regulations pertaining to the Veterans Claims Assistance Act 
of 2000 (VCAA).  Compliance with the VCAA requires that, once 
a substantially completed claim has been received, the 
veteran must be notified, by way of letter, of any 
information, and any medical or lay evidence not previously 
provided to VA, that is necessary to substantiate his claim.  
A general form letter, prepared by the RO not specifically 
addressing the disability at issue is not acceptable.  The RO 
must indicate what portion of that information and evidence, 
if any, is to be provided by the claimant, and what portion, 
if any, the Secretary will attempt to obtain on behalf of the 
claimant.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) concluded that "both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."  

In this regard, the RO has a duty to inform the veteran of 
the evidence the VA would obtain, and the evidence he has to 
provide to establish a basis for service connection for 
multiple sclerosis.  In this case, the notification to the 
veteran has not met the standards required and this violation 
of due process must be addressed before the Board can 
undertake any action on the issue of service connection for 
multiple sclerosis.  The Court has repeated vacated Board 
decisions when VCAA notice sent to a veteran fails to specify 
who is responsible for obtaining relevant evidence or 
information as to a claim that was subject to an appealed 
Board decision.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).

In his informal hearing presentation dated in August 2004, 
the veteran's accredited representative notes that the 
veteran's service medical records contain reference to vision 
difficulties.  The postservice evidence of record does not 
document the presence of multiple sclerosis until 1989, a 
time many years following service discharge.  However, the 
record shows the veteran's symptoms since the documentation 
of multiple sclerosis have included vision difficulties.  

Fulfillment of VA's statutory duty to assist a veteran 
includes providing VA examinations when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Review of the record 
discloses the veteran has never been accorded a disability 
examination by VA.  The representative asks that the veteran 
be accorded such an examination.  

In view of the foregoing, the Board believes that further 
development is in order, and the case is REMANDED for the 
following actions:

1.  VA should send the veteran a letter 
explaining the VCAA, including the duty 
to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  The letter should inform the 
veteran what portion of the information 
and evidence is to be provided by him, 
and what part, if any, VA will attempt to 
obtain on his behalf.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for multiple sclerosis, 
or symptoms thereof, particularly within 
the seven-year presumptive period 
following separation from active duty 
service, or especially prior to 1989.  
After securing the necessary releases, 
the RO should obtain copies of any 
records not already in the claims file, 
and associate them with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO is unable to obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  The veteran should also be asked 
to specify the years he served in the 
Reserves and attempts should be made to 
locate any additional medical records 
pertaining to any Reserve service not 
already in the claims file.

3.  Thereafter, the veteran should be 
scheduled for an examination by a 
neurologist familiar with multiple 
sclerosis for the purpose of determining 
the etiology of the veteran's multiple 
sclerosis.  The physician should offer an 
opinion as to whether it is as least as 
likely as not that currently diagnosed 
multiple sclerosis is related to a 
disease or injury noted during the 
veteran's active duty service or within 
the seven-year presumptive period 
following the veteran's separation from 
active duty service.  All indicated 
testing should be accomplished.  It is 
imperative that the neurologist reviews 
all evidence in the claims folder, 
including service medical records.  A 
notation to this effect should be 
included in the report of examination.  
The complete rationale for any opinion 
expressed should be provided.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Then, the case should be returned to the Board, if otherwise 
in order.  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final outcome warranted.  
The veteran is hereby advised that failure to report for any 
scheduled VA examination without good cause shown may have 
adverse impact on his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



